Winslow, O. J.
The state brought this action to quiet its title to ninety-one descriptions of land in Oneida county deeded to it October 31, 1901, to form a part of the so-called forest reserve. The defendant owned tax deeds on the lands executed May 21, 1911, based on the tax sale of 1908 for the taxes of 1901. The state claimed that the tax deeds were void because (1) the land was exempt from taxation in the year 1907 by reason' of its transfer to the state, and (2) because of certain irregularities in the tax proceedings.
The trial court held that the land was subject to taxation, but that the tax deeds were void because of defects in the tax proceedings, and adjudged that the defendant release all claim to the lands on condition of the payment by the state within sixty days of the amounts for which the lands were sold with fifteen per cent, interest, and in case of refusal so to do ordered that the complaint be dismissed on the merits.
The defendant is satisfied with the judgment, but the state appeals and makes practically the same contentions as are made in Petition of Wausau Investment Company, ante, p. 283, 158 N. W. 81, namely, that the lands were exempt from taxation in 1907 and that in any event the state cannot be required to pay any sum to redeem them.
*293Upon tbe question of exemption tbe case is ruled against tbe state’s contention by tbe decision in tbe case just cited. As to tbe contention tbat tbe state cannot be required to redeem, we tbink it eminently proper tbat tbe legislature be given tbe first opportunity to determine wbat tbe policy of tbe state should be. These lands are a part of tbe lands purchased under tbe forest reserve legislation, as are tbe lands in tbe Wausau Investment Company Case, and it seems tbat tbe two cases might very appropriately receive legislative consideration at tbe same time. This appeal will therefore be continued until tbe further order of tbe court in order tbat tbe legislature of 1917 may have opportunity to consider tbe question as to tbe policy of tbe state under such circumstances.
By the Gourt. — Action continued until tbe further order of tbe court.